MORROW, P. .1.
Unlawfully transporting intoxicating liquor is the offense; penalty assessed at confinement in the penitentiary for one year.
A report of the evidence heard upon the trial is not brought up for review. No bills of exception are found in the record.
The effect of the refusal of requested special charges cannot be appraised in the absence of knowledge of the facts developed upon the trial.
The motion for new trial is based upon the rulings of the court in the development of the evidence. In the absence of the evidence or the hills of exception embracing it, the record is not in a condition for review.
The judgment is affirmed.